Title: From John Adams to Jacob Brown, 19 November 1819
From: Adams, John
To: Brown, Jacob



My dear General—
Quincy Montezillo Novber. 19th. 1819—

Your address to the Agricultural Society for which I thank you—I have read with great interest and delight, it has almost, not quite, excited in me a wish to be younger than I am—the excitement expressed at the beginning is highly pathetic and oratorical, had I been the father and founder of such a County—I fear I should have been weak enough to have burst into tears—
The system you so wisely recommend has been generally adopted and successfully practiced by those learned and ingenious Gentlemen of this vicinity who have devoted their attention and their fortunes to the Cultivation of the Earth and the improvement of Agriculture, and Horticulture, particularly my most excellent friend and Neighbor the Honble Josiah Quincy—the Britons called it Turnip Husbandry, using the word Turnip, to express all kinds of Roots, Carrots, Beets, Parsnips, Potatoes, and Cabbage, as well as turnips. Why then may we not call it more properly radical Husbandry.—
If you can Marshall your forces with as much skill in Tactics so as to enable the Breweries—to drive the Distiller’s off the field, or into the back ground—you will render a greater service to your Country than you did in the last war, though that was very great, and very Meritorious—so believes and so certifies/  your little brother Farmer / of the little Hill
John Adams